Exhibit 10.2
UST INC.
AMENDED AND RESTATED
STOCK INCENTIVE PLAN

1.  
Purpose.
     
UST Inc. (the “Company”) adopted the UST Inc. 2001 Stock Option Plan effective
as of May 1, 2001, adopted an amendment and restatement effective as of
February 20, 2003, subject to approval by stockholders at the annual
stockholders’ meeting held on May 6, 2003 (the “Effective Date”), and has
adopted this restatement effective September 7, 2008. The name of the plan as
amended and restated effective May 6, 2003 is the UST Inc. Amended and Restated
Stock Incentive Plan (the “Plan”). The purposes of the Plan are to further the
long-term growth in earnings of the Company by providing incentives to those
employees of the Company and its Subsidiaries (as defined below) who are or will
be responsible for such growth; to facilitate the ownership of Company stock by
such employees, thereby increasing the identity of their interest with those of
the Company’s stockholders; and to assist the Company in attracting and
retaining employees with experience and ability.
  2.  
Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:

  (a)  
“Award” shall mean any Option, SAR, Restricted Stock Award, Performance Stock
Award, Stock Unit Award or Other Stock-Based Award granted under the Plan.
    (b)  
“Board” shall mean the Board of Directors of UST Inc.
    (c)  
“Cause” shall mean (i) a Competitive Act; (ii) the willful and continued failure
by a Grantee to substantially perform his job duties (other than any such
failure resulting from the Grantee’s incapacity due to physical or mental
illness), after demand for substantial performance is delivered by the Company
that specifically identifies the manner in which the Company believes the
Grantee has not substantially performed his duties; or (iii) Willful Misconduct.
    (d)  
A “Change in Control” shall be deemed to occur upon the occurrence of any of the
following events:

  (i)  
any “Person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Company, any person who on the date hereof is a director or
officer of the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities; or

 

 



--------------------------------------------------------------------------------



 



  (ii)  
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i) or (iii) of this definition) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or
    (iii)  
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more then 80% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.

  (e)  
“Code” shall mean the Internal Revenue Code of 1986, as amended.
    (f)  
“Committee” shall mean the Compensation Committee of the Board or any successor
committee.
    (g)  
“Common Stock” shall mean the common stock of the Company, par value $.50 per
share.
    (h)  
“Company” shall mean UST Inc., a Delaware corporation, including any successor
thereto.
    (i)  
“Competitive Act” shall mean, prior to the expiration of an Employee and Secrecy
Agreement or any agreement containing noncompetition provisions between a
Grantee and the Company, the violation of either such agreement.
    (j)  
“Effective Date” shall mean May 6, 2003, the date of the Company’s annual
meeting of stockholders or any adjournment thereof.
    (k)  
“Employee” shall mean any employee of the Company or a Subsidiary or an
affiliate (whether or not incorporated) of the Company.

 

 



--------------------------------------------------------------------------------



 



  (l)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
    (m)  
“Fair Market Value”, effective prior to January 1, 2005, shall mean the average
of the high and low sales prices per share of Common Stock as reported on the
New York Stock Exchange Composite Tape for such date, or, if there was no
trading of Common Stock on such date, for the next preceding date on which there
was such trading. Effective on and after January 1, 2005, “Fair Market Value”
shall mean the average of the high and low sales prices per share of Common
Stock as reported on the New York Stock Exchange Composite Tape for such date,
or, if there was no trading of Common Stock on such date, for the next preceding
date on which there was such trading, or, alternatively, in the discretion of
the Committee in the case of an Option or SAR that is intended to be exempt from
Section 409A of the Code, fair market value as determined by the Committee in
accordance with Section 409A of the Code.
    (n)  
“Grantee” shall mean an Employee who has been granted an Award under the Plan.
    (o)  
“Incentive Stock Option” shall mean an Option intended to qualify as an
“incentive stock option” under Section 422 of the Code.
    (p)  
“Nonstatutory Stock Option” shall mean an Option not intended to be an Incentive
Stock Option.
    (q)  
“Option” shall mean an Incentive Stock Option or a Nonstatutory Stock Option.
    (r)  
“Other Stock-Based Awards” shall have the meaning set forth in Section 7(a) of
the Plan.
    (s)  
“Performance Goal” shall mean one or more of the following pre-established
criteria, determined in accordance with generally accepted accounting
principles, where applicable: (1) net earnings; (2) earnings per share; (3) net
sales growth; (4) net income (before taxes); (5) net operating profit;
(6) return measures (including, but not limited to, return on assets, capital,
equity or sales); (7) cash flow (including, but not limited to, operating cash
flow and free cash flow); (8) earnings before or after taxes, interest,
depreciation, and/or amortization; (9) productivity ratios; (10) share price
(including, but not limited to, growth measures and total stockholder return);
(11) expense targets; (12) operating efficiency; (13) customer satisfaction;
(14) working capital targets; (15) any combination of, or a specified increase
in, any of the foregoing; (16) the achievement of certain target levels of
discovery and/or development of products; and (17) the formation of joint
ventures, or the completion of other corporate transactions. Without limiting
the generality of the foregoing, the Committee shall have the authority to make
equitable adjustments in the Performance Goals in recognition of unusual or
non-recurring events affecting the Company, in response to changes in applicable
laws or regulations, or to account for items of gain, loss or expense determined
to be extraordinary or unusual in nature or infrequent occurrence or related to
the disposal of a segment of a business or related to a change in accounting
principles.

 

 



--------------------------------------------------------------------------------



 



  (t)  
“Performance Stock Award” shall mean a right granted under Section 7 of the Plan
to receive shares of Common Stock or its cash equivalent which is contingent on
the achievement of specified Performance Goals or other objectives during a
specified performance period determined by the Committee.
    (u)  
“Permitted Transferee” means (i) a trust for the benefit of a Grantee; (ii) a
partnership in which a Grantee is the general partner and immediate family
members (any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships of the
Grantee) are the only additional partners; or (iii) immediate family members of
the Grantee.
    (v)  
“Plan” shall mean the UST Inc. Amended and Restated Stock Incentive Plan.
    (w)  
“Restricted Stock Award” shall mean an Award consisting of shares of Common
Stock granted under Section 7 of the Plan that are subject to certain
restrictions determined by the Committee, which may include the achievement of
specified Performance Goals.
    (x)  
“SAR” shall mean a stock appreciation right that is granted pursuant to Section
6 of the Plan.
    (y)  
“Stock Unit Award” shall mean a right granted under Section 7 of the Plan to
receive shares of Common Stock or its cash equivalent in the future, contingent
upon the satisfaction of conditions established by the Committee, which may
include the achievement of specified Performance Goals.
    (z)  
“Subsidiary” shall mean any company of which the Company owns, directly or
indirectly, fifty percent (50%) or more of the stock.
    (aa)  
“Tandem SAR” shall mean an SAR that is related to an Option.
    (bb)  
“Willful Misconduct” shall mean the willful engaging by an individual in
misconduct that is materially injurious to the Company, monetarily or otherwise.

3.  
Administration.

  (a)  
The Plan shall be administered and interpreted by the Committee, as designated
by the Board, of not less than two members as appointed from time to time by the
Board. Each member of the Committee shall be a member of the Board. Unless
otherwise determined by the Board, the Committee shall consist solely of members
who are “nonemployee directors” within the meaning of Rule 16b-3, as from time
to time amended, promulgated under Section 16 of the Exchange Act, and who are
“outside directors” within the meaning of Section 162(m) of the Code. The
Committee may delegate its authority to make grants under the Plan, subject to
conditions determined by the

 

 



--------------------------------------------------------------------------------



 



     
Committee, to such person(s) as the Committee shall determine, provided that in
no event shall the Committee delegate the authority to make or approve Awards to
Employees who are officers of the Company. Notwithstanding the generality of the
foregoing, neither the Committee nor its delegate shall have the authority to
reprice (or cancel and regrant) any Option or SAR at a lower exercise price
without first obtaining the approval of the Company’s stockholders. The
Committee shall have full authority to establish guidelines for the
administration of the Plan and to make any other determination it deems
necessary to administer the Plan, which determinations shall be binding and
conclusive on all parties.
    (b)  
Subject to the express provisions of the Plan, the Committee shall have the
authority to determine the persons to whom Awards shall be made, the timing of
Awards, the number of shares of Common Stock to be made subject to each Award,
the exercise price of Options and SARs, the exercisability of Options and SARs,
and such other terms and conditions with respect to any Award, not inconsistent
with the Plan, as the Committee shall deem appropriate. The terms of Awards need
not be consistent with one another.

4.  
Eligibility.

Any Employee who is determined by the Committee to be making or to be expected
to make a contribution to the success of the Company shall be eligible to
receive Awards under the Plan.

5.  
Stock.

  (a)  
Authorized Shares. A maximum of 6,000,000 shares of Common Stock shall be
reserved for issuance in accordance with the terms of the Plan. Such reserved
shares may be authorized but unissued shares or any issued shares which have
been acquired by the Company and are held in its treasury, as the Board may from
time to time determine.
    (b)  
Plan and Individual Limits. No Employee may be granted Options covering more
than 250,000 shares of Common Stock during any fiscal year of the Company. No
Employee may be granted an Award under Section 7 of the Plan covering more than
100,000 shares of Common Stock during any fiscal year of the Company. During the
term of the Plan, the aggregate number of shares of Common Stock that may be
made subject to Awards other than Options shall not exceed 1,000,000.

 

 



--------------------------------------------------------------------------------



 



  (c)  
Adjustments. If any change in the outstanding shares of Common Stock occurs or
takes effect on or after May 1, 2001, through declaration of stock or other
dividends or distributions with respect to such shares, through restructuring,
recapitalization or other similar event or through stock splits, change in par
value, combination or exchange of shares, or the like, then the number and kind
of shares reserved for Awards, the individual and Plan limits set forth in
Section 5(b), the number and kind of shares subject to outstanding Awards and
the exercise, base or purchase price, as appropriate, of such shares shall be
equitably adjusted as necessary to reflect such change; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated.
    (d)  
Reuse of Shares. If an Award granted under the Plan is forfeited, expires,
lapses or for any other reason ceases to be vested or exercisable in whole or in
part, the shares which were subject to any such Award, but as to which the Award
ceases to be vested or exercisable, shall again be available for the purposes of
this Plan; provided, however, that to the extent any Award is cancelled pursuant
to the provisions of Section 9 of the Plan, the shares subject to such Award
shall no longer be available for the purposes of the Plan.

6.  
Options and Stock Appreciation Rights (SARs). The Committee may grant Options
and SARs as follows:

  (a)  
General. The terms and conditions applicable to any Option or SAR granted under
the Plan shall be determined by the Committee in its discretion; provided, that
the exercise price per share for each Option and SAR granted shall not be less
than the Fair Market Value of the shares on the date the Option or SAR is
granted. No shares subject to an Option or an SAR that is payable in shares of
Common Stock shall be issued or transferred to a Grantee until such Option or
SAR is exercised in accordance with its terms and, in the case of an Option,
such shares have been purchased, and a Grantee shall have none of the rights of
a stockholder with respect to such shares until the certificates therefor are
registered in the name of such Grantee upon exercise of the Option or SAR.
Options and SARs shall be exercised by a Grantee in accordance with the methods
approved by the Committee.
    (b)  
Options. With respect to any grant of an Option, the Option agreement entered
into by the Grantee shall identify the grant as an Incentive Stock Option or a
Nonstatutory Stock Option. Incentive Stock Options shall be subject to such
additional terms and conditions as are necessary to preserve their status as
Incentive Stock Options. To the extent that an Option intended to be an
Incentive Stock Option does not comply with the applicable rules of the Code, it
shall be treated as a Nonstatutory Stock Option. The exercise of an Option, or
the cancellation, termination or expiration of an Option (other than pursuant to
Section 6(c) upon exercise of a Tandem SAR), with respect to a number of shares
of Common Stock shall cause the automatic and immediate cancellation of any
related Tandem SARs to the extent of the number of shares of Common Stock
subject to such Option which is so exercised, cancelled, terminated or expired.
    (c)  
SARs. The exercise of an SAR with respect to any number of shares of Common
Stock shall entitle the Grantee to a payment, for each such share, equal to the
excess of (i) the Fair Market Value of a share of Common Stock on the exercise
date over (ii) the exercise price of the SAR. Such payment shall be made in the
form of cash or shares of Common Stock, or a combination of cash and shares of
Common Stock, in the discretion of the Committee, as soon as practicable after
the effective date of such exercise. The exercise of a Tandem SAR with respect
to a number of shares of Common Stock shall cause the immediate and automatic
cancellation of its related Option with respect to an equal number of shares.

 

 



--------------------------------------------------------------------------------



 



7.  
Stock-Based Awards Other Than Options and SARs.

  (a)  
The Committee may, in its discretion, grant shares of Restricted Stock,
Performance Stock Awards or Stock Unit Awards subject to the terms of the Plan
and the restrictions set forth in this Section 7. Other forms of Awards (“Other
Stock-Based Awards”) valued in whole or in part by reference to, or otherwise
based on, Common Stock (which may include, without limitation, restricted stock
units) may be granted by the Committee either alone or in addition to other
Awards under the Plan. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Awards shall be granted, the number of shares of
Common Stock to be subject to such Awards and all other conditions of such
Awards, including whether the vesting of such Awards may be based on the
attainment of one or more Performance Goals.
    (b)  
Restrictions On Awards Other Than Options and SARs. An Award granted pursuant to
this Section 7 shall be subject to such conditions, restrictions and
contingencies as the Committee shall determine. If the Committee shall designate
any Award granted under this Section 7 as an Award intended to qualify as
“performance-based compensation”, within the meaning of Section 162(m) of the
Code, such Award shall be designed and administered by the Committee so to
qualify, including, but not limited to, conditioning the vesting and/or payment
of such Award upon the achievement of one or more Performance Goals and
certifying in writing that such conditions have been satisfied prior to the
payment of, or vesting with respect to, such Award.
    (c)  
Performance-Based Restricted Stock Awards. This Section 7(c) is effective
January 1, 2005. The Committee has granted performance-based Restricted Stock
Awards that provide for contingent rights to receive additional shares of Common
Stock in the event that actual performance exceeds target. These contingent
rights are subject to the vesting requirements specified in the applicable Award
agreements for the corresponding Restricted Stock Awards and will be paid upon
vesting, except as specified in Section 7(d) below with respect to payments at
Separation from Service to Specified Employees and Section 9(b) with respect to
shares that vest on a Change in Control that may not trigger payment. If vesting
is accelerated from when it would apply under the original terms of an Award
agreement, such accelerated vesting shall not trigger payment of the contingent
rights unless permissible under Section 409A of the Code and contemplated by the
acceleration in vesting. These contingent rights will be paid in shares of
Common Stock.

 

 



--------------------------------------------------------------------------------



 



  (d)  
Section 409A Provisions. This Section 7(d) is effective January 1, 2005.
Notwithstanding any contrary terms in an agreement evidencing a Stock Unit Award
(including a Stock Unit Award that is a contingent right under a Restricted
Stock Award), any Stock Unit Award that is a 409A Award (as defined in Section
14(a) below) shall be subject to the following:

  (i)  
The vested portion of a Grantee’s Stock Unit Award will be paid not later than
the date on which the Grantee incurs a Separation from Service (as defined
below). Any portion of the Stock Unit Award that is not vested on the date on
which the Grantee incurs a Separation from Service shall be paid later or
forfeited, as required by the terms of the applicable agreement and the Plan.
For purpose of this paragraph, whether or not a Grantee’s Stock Unit Award is
vested on the date on which the Grantee incurs a Separation from Service will be
determined under the terms of the applicable agreement and the Plan. If vesting
is accelerated from when it would apply under the original terms of an Award
agreement, such accelerated vesting shall not trigger payment of the contingent
rights unless permissible under Section 409A of the Code and contemplated by the
acceleration in vesting. If the Grantee is determined to be a Specified Employee
on the date of the participant’s Separation from Service, the otherwise
applicable payment date related to the Separation from Service (including a
retirement) shall be delayed six months after such Separation from Service.
    (ii)  
For purposes of determining the time of payment of the Stock Unit Award, a
Change in Control shall not be deemed to have occurred unless the transaction
constitutes a change in the ownership or effective control of a corporation or a
change in the ownership of a substantial portion of the assets of a corporation
within the meaning of Treasury Regulation §1.409A-3(i)(5). It is expressly
intended that a Change in Control may occur for vesting purposes with respect to
a Stock Unit Award at a different time than when a Change in Control occurs for
payment purposes. If a Change in Control occurs for vesting purposes with
respect to a Stock Unit Award at a time when a Change in Control has not
occurred for payment purposes with respect to such Stock Unit Award, then
payment of such Stock Unit Award will be made at the earliest of (i) the date on
which payment would have been made if the Grantee had remained in employment
until vesting without regard to a Change in Control or Separation from Service,
(ii) the date on which the Grantee incurs a Separation from Service, (iii) the
date on which a Change in Control occurs for payment purposes (as described in
this subsection), or (iv) the date of the participant’s death. If payment is
made in connection the Grantee’s Separation from Service and the Grantee is
determined to be a Specified Employee on the date of the Grantee’s Separation
from Service, the payment shall be delayed six months after such Separation from
Service.

 

 



--------------------------------------------------------------------------------



 



  (iii)  
For purposes of this Section 7(d), “Specified Employee” has the meaning set out
in Section 409A(a)(2)(B)(i) of the Code.
    (iv)  
For purposes of this Section 7(d), “Separation from Service” has the meaning set
out in Section 409A(a)(2)(A)(i) of the Code.

8.  
Termination of Employment; Forfeiture. The terms and conditions applicable to
Awards with respect to the termination for any reason of a Grantee’s employment
or service with the Company and its Subsidiaries shall be determined by the
Committee in its discretion and shall be set forth in the agreement evidencing
such Award. Notwithstanding the generality of foregoing, any Award and/or the
proceeds of any Award shall be forfeited, as follows:
     
If (x) the employment of the Grantee is terminated for Cause, or (y) after the
Grantee’s termination of employment with the Company other than for Cause, the
Company discovers the occurrence of an act or failure to act by the Grantee that
would have enabled the Company to terminate the Grantee’s employment for Cause
had the Company known of such act or failure to act at the time of its
occurrence, or (z) subsequent to his termination of employment, the Grantee
commits a Competitive Act and, in each case, if the act constituting Cause is a
Competitive Act or Willful Misconduct and such act is discovered by the Company
within three years of its occurrence, then, unless otherwise determined by the
Committee,

  (a)  
any and all outstanding Awards held by such Grantee as of the date of such
termination or discovery (whether or not then vested) shall terminate and be
forfeited; and
    (b)  
if the act constituting Cause is a Competitive Act or Willful Misconduct, the
Grantee (or, in the event of the Grantee’s death following the commission of
such act, his beneficiaries or estate) shall (i) to the extent such Award was
paid in the form of shares of Common Stock, sell back to the Company all shares
that are held, as of the date of such termination or discovery, by the Grantee
(or, if applicable, his beneficiaries or estate) and that were acquired upon the
grant, exercise or vesting of any Award on or after the date which is 180 days
prior to the Grantee’s termination of employment (the “Acquired Shares”), for a
per share price equal to the price paid by the Grantee (or, if applicable his
beneficiaries or estate) for such shares (or, if no consideration was paid for
such shares, the shares shall be immediately returned to the Company for no
consideration), (ii) to the extent Acquired Shares have previously been sold or
otherwise disposed of by the Grantee (other than by reason of death) or, if
applicable, by his beneficiaries or estate, repay to the Company the excess of
the aggregate Fair Market Value of such Acquired Shares on the date of such sale
or disposition over the aggregate price paid for such Acquired Shares and
(iii) to the extent such Award was paid in the form of cash, repay to the
Company the aggregate cash received by such Grantee (or, if applicable, his
beneficiaries or estate) upon the exercise or vesting of any Award on or after
the date which is 180 days prior to the Grantee’s termination of employment.

 

 



--------------------------------------------------------------------------------



 



For purposes of clause (ii) of paragraph (b) above, (A) the amount of the
repayment described therein shall not be affected by whether the Grantee or, if
applicable, his beneficiaries or estate, actually received such Fair Market
Value with respect to such sale or other disposition, and (B) repayment may,
without limitation, be effected, at the discretion of the Company, by means of
offset against any amount owed by the Company to the Grantee or, if applicable,
his beneficiaries or estate.

9.  
Effect of Certain Changes.

  (a)  
Effective prior to January 1, 2005, unless otherwise determined by the Committee
at the time a grant is made, upon the occurrence of a Change in Control, (i)
each outstanding Award that is subject to time-based vesting or payment
conditions which has not theretofore become vested and/or exercisable according
to its terms shall immediately become 100% vested and/or exercisable and (ii) in
the case of each outstanding Award that is subject to performance-based vesting
or payment conditions, such Award shall become immediately due and payable in
respect of the aggregate value of such Awards (as determined pursuant to
Section 9(b)(ii) below) for all then uncompleted performance periods, assuming
the achievement at target level of the performance goals established with
respect to such Awards. Effective on and after January 1, 2005, subject to
limitations in an Award agreement, upon the occurrence of a Change in Control
(i) each outstanding Award that is subject to time-based vesting or payment
conditions shall immediately vest and become exercisable, be released from
restriction, or be paid out to the Grantee, as applicable, and (ii) in the case
of each outstanding Award that is subject to performance-based vesting or
payment conditions, such Award shall immediately vest and become exercisable, be
released from restriction, or be paid out to the Grantee, as applicable, in
respect of the aggregate value of such Award (as determined pursuant to
Section 9(b)(ii) below) for all then uncompleted performance periods assuming
the achievement at target level of the performance goals established with
respect to such Award (but only if the Change in Control constitutes a change in
control within the meaning of Section 409A of the Code in the case of a Stock
Unit Award that is subject to Section 409A).

 

 



--------------------------------------------------------------------------------



 



  (b)  
Upon a Change in Control where the Company is not the surviving corporation (or
survives only as a subsidiary of another corporation) or other Change in Control
described in clause (iii) of the definition of “Change in Control”, the
Committee shall provide for the cancellation of all Awards outstanding as of the
effective date of such Change in Control and, in exchange therefor, the Company
shall make a cash payment under any such outstanding Award as follows:

  (i)  
Effective (i) prior to September 7, 2008, and (ii) on and after September 7,
2008, with respect to any Options outstanding on September 7, 2008, that were
both earned and vested within the meaning of Section 409A of the Code on
December 31, 2004, an amount per share equal to the excess of (A) in the case of
a Nonstatutory Stock Option or any SAR, the Fair Market Value of a share of
Common Stock on the date during the prior 60-day period that produces the
highest Fair Market Value, or (B) in the case of an Incentive Stock Option, the
Fair Market Value of a share of Common Stock on the effective date of the
transaction, over the per share exercise price of such Option or SAR. Effective
on and after September 7, 2008, with respect to all awards other than Options
outstanding on September 7, 2008, that were both earned and vested within the
meaning of Section 409A of the Code on December 31, 2004, an amount per share
equal to the excess (if any) of the value of the consideration that would be
received per share of Common Stock in the Change in Control over the per share
exercise price of such Option or SAR or, if no consideration is to be received
by the Company’s stockholders in connection with the Change in Control, the Fair
Market Value of a share of Common Stock on the date of the Change in Control
(except that such payment shall be limited as necessary to prevent the Option or
SAR from being subject to Section 409A of the Code).
    (ii)  
Effective prior to September 7, 2008, in the case of any other Award, an amount
equal to the Fair Market Value of a share of Common Stock on the date during the
prior 60-day period that produces the highest Fair Market Value, multiplied by
the number of shares of Common Stock subject to such Award; provided, however,
that for purposes of this Section 9(b)(ii), the amount of the payment in respect
of each outstanding Award that is subject to performance-based vesting or
payment conditions shall be calculated by multiplying (x) the number of shares
of Common Stock the Grantee would have received at the end of all relevant
performance periods assuming the achievement at target level of the performance
goals established for such Award by (y) the Fair Market Value of a share of
Common Stock on the date during the prior 60-day period that produces the
highest Fair Market Value. Effective on and after September 7, 2008, in the case
of any other Award, an amount equal to the value of the consideration that would
be received per share of Common Stock in the Change in Control or, if no
consideration is to be received by the Company’s stockholders in connection with
the Change in Control, the Fair Market Value of a share of Common Stock on the
date of the Change in Control, in either case multiplied by the number of shares
of Common Stock subject to such Award; provided, however, that for purposes of
this Section 9(b)(ii), the amount of the payment in respect of each outstanding
Award that is subject to performance-based vesting or payment conditions shall
be calculated by multiplying (x) the number of shares of Common Stock the
Grantee would have received at the end of all relevant performance periods
assuming the achievement at target level of the performance goals established
for such Award by (y) an amount equal to the value of the consideration that
would be received per share of Common Stock in the Change in Control or, if no
consideration is to be received by the Company’s stockholders in connection with
the Change in Control, the Fair Market Value of a share of Common Stock on the
date of the Change in Control.

 

 



--------------------------------------------------------------------------------



 



10.  
Transferability of Awards.
     
No Award shall be transferable other than by will or the laws of descent and
distribution, and each Option and SAR shall be exercisable during the Grantee’s
lifetime only by the Grantee or by the Grantee’s guardian or legal
representative. Notwithstanding the foregoing, during the Grantee’s lifetime,
the Committee may, in its sole discretion, permit the transfer of certain Awards
by a Grantee to a Permitted Transferee, subject to any conditions that the
Committee may prescribe, provided that no such transfer by any Grantee may be
made in exchange for consideration. In the event that the transfer of an Option
is approved by the Committee, the Permitted Transferee shall be required to pay
the exercise price of such Option in cash.
  11.  
Laws and Regulations.
     
No shares of Common Stock shall be issued under this Plan unless and until all
legal requirements applicable to the issuance of such shares have been complied
with to the satisfaction of the Committee. The Committee shall have the right to
condition any issuance of shares to any Employee hereunder on such Employee’s
undertaking in writing to comply with such restrictions on the subsequent
disposition of such shares as the Committee shall deem necessary or advisable as
a result of any applicable law or regulation. The provisions of this Plan shall
be interpreted so as to comply with the conditions and requirements of Rule
16b-3 under the Exchange Act, and, if the Award is an Incentive Stock Option,
with Sections 422 and 424 of the Code, unless the Committee determines
otherwise.
  12.  
Withholding.
     
The Company or a Subsidiary shall have the right to deduct from all Awards
hereunder paid in cash any federal, state or local taxes required by law to be
withheld with respect to such cash awards. Unless otherwise specified by the
Committee in the Award agreement, in the case of Common Stock issued upon the
vesting or exercise of an Award payable in shares (whether by the Grantee or a
Permitted Transferee) or in the case of any other applicable tax withholding
requirement, the Grantee subject to tax shall be required to pay to the Company
or a Subsidiary the amount of any such taxes which the Company or a Subsidiary
is required to withhold with respect to such stock. Effective prior to
September 7, 2008, the Committee may provide, in the Award agreement or
otherwise, that in the event that a Grantee is required to pay to the Company
any amount to be withheld in connection with the vesting or exercise of an Award
that is payable in shares of Common Stock, the Grantee may satisfy such
obligation (in whole or in part) by electing to have the Company withhold a
portion of the shares to be received upon the vesting or exercise of the Award
equal in value to the minimum amount required to be withheld. Effective on and
after September 7, 2008, the Committee may provide, in the Award agreement or
otherwise, that in the event that a Grantee is required to pay to the Company
any amount to be withheld in connection with

 

 



--------------------------------------------------------------------------------



 



   
the exercise of an Award, upon the Award being earned or upon a Restricted Stock
Award becoming nonforfeitable or Stock Unit Award becoming nonforfeitable and
payable, that to the extent the Award is payable in shares of Common Stock, the
Grantee may satisfy such obligation (in whole or in part) by electing to have
the Company withhold a portion of the shares to be received upon the exercise of
the Award, upon the Award being earned or upon Restricted Stock Awards becoming
nonforfeitable or Stock Unit Awards becoming nonforfeitable and payable equal in
value to the minimum amount required to be withheld. The value of the shares to
be withheld shall be their Fair Market Value on the date that the amount of tax
to be withheld is determined. Any election by a Grantee to have shares withheld
under this Section 12 shall be subject to such terms and conditions as the
Committee may specify.
  13.  
Amendment or Termination of the Plan.
     
The Board may at any time, and from time to time, terminate, modify, amend or
interpret the Plan in any respect; provided, however, that unless otherwise
determined by the Board, an amendment that requires stockholder approval in
order for the Plan to continue to comply with Section 162(m) of the Code or any
other law, regulation or stock exchange requirement shall not be effective
unless approved by the requisite vote of stockholders. The termination or any
modification or amendment of the Plan shall not, without the consent of a
Grantee, adversely affect his rights under an Award previously granted to him.
  14.  
Miscellaneous.

  (a)  
Governing Law; Interpretation. The Plan and Award agreements issued under the
Plan shall be construed, administered, and governed in all respects under the
laws of the State of Delaware, without giving effect to the principles of
conflicts of laws thereof.
    (b)  
Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Grantee or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provisions shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provisions shall be stricken
as to such jurisdiction, Grantee or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
    (c)  
No Right to Employment. The grant of an Award shall not be construed as giving a
Grantee the right to be retained in the employ or service of the Company or any
of its affiliates. Further, the Company or any of its affiliates may at any time
dismiss a Grantee from employment or service, free from any liability or any
clam under the Plan, unless otherwise expressly provided in the Plan or in any
Award agreement.

 

 



--------------------------------------------------------------------------------



 



  (d)  
Compliance with Code Section 409A. Effective January 1, 2005, at all times this
Plan shall be interpreted and operated (i) with respect to 409A Awards (as
defined below), in compliance with the requirements of Section 409A of the Code,
unless an exemption is available and applicable; (ii) to maintain the exemptions
from Section 409A of the Code of Options, SARs and Restricted Stock Awards and
awards designed to meet the short-deferral exception under Section 409A of the
Code; and (iii) to preserve the status of deferrals made prior to the effective
date of Section 409A of the Code (“ Prior Deferrals”) as exempt from
Section 409A of the Code, i.e., to preserve the grandfathered status of Prior
Deferrals. For purposes of this Section 14(d), “409A Awards” include all Plan
awards that were not both earned and vested on December 31, 2004, and all Plan
awards that were materially modified after October 3, 2004, determined in each
case within the meaning of Section 409A of the Code. To the extent there is a
conflict between the provisions of the Plan relating to compliance with
Section 409A of the Code and the provisions of any award agreement issued under
the Plan, the provisions of the Plan control.

15.  
Term of the Plan.
     
The UST Inc. 2001 Stock Option Plan was originally established effective as of
May 1, 2001, was amended and restated, effective as of the Effective Date, as
the Amended and Restated Stock Incentive Plan, subject to obtaining the approval
of the Company’s stockholders, and has been restated effective September 7,
2008. No Award shall be granted pursuant to this Plan later than April 30, 2011,
but Awards theretofore granted may extend beyond that date in accordance with
their terms.

 

 